Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of  species of figures 4a,5a,5c and 6a including claims 1,3-4 and 7 in the reply filed on 08/18/2022  is acknowledged.
Claims 2, 5-6, and 8-13 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  08/18/2022
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “the first electrical connection point and the second electrical connection point are connected with each other within the semiconductor chip” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it appears that the limitation of “the first electrical connection point and the second electrical connection point are connected with each other within the semiconductor chip” is  inaccurate since the first connection point (411,511,621) and the second connection point (412,512,622) of elected species of figures 4a,5a,5c and 6a  are not connected to each other.  Furthermore, it is improper to claim “a Kelvin testing circuit” as a part of the semiconductor chip (410,510,610). Kevin testing circuit (421& 422, 521& 522,621&622) as shown in figures 4a,5a,5c and 6a  is a separate circuit from the semiconductor chip (410,510,610). 
In claim 4, it is unclear how “a first pad” is interrelated and associated with “a first electrical connection point” and “a second electrical connection point” as recited in claim 1.
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Iwami (PG-Pub# 2007/0279078A1).
As to claim 1, Iwami discloses  a test apparatus  as shown in figures 1-2  comprising: a first electrical connection point (12a), configured to connect a first pole (electrical conductors connected to connection point (12a)) of a force power supply in a Kelvin testing circuit (30) ; and a second electrical connection point (12b) , configured to connect a first terminal (electrical conductors connected to connection point (12b) of a detecting device in the Kelvin testing circuit (30), wherein the first electrical connection point and the second electrical connection point are connected with each other within the semiconductor chip, and the first pole of the force power supply and the first terminal of the detecting device are arranged on a same side of the Kelvin testing circuit (30). It is noted that the limitation of  “wherein the first electrical connection point and the second electrical connection point are connected with each other within the semiconductor chip” is not given any patentable weight due to the deficiencies as mentioned in paragraph#6 of the current office action.
As to claim 3, wherein the semiconductor chip (50)  is a packaged chip, and wherein the first electrical connection point is a first force pin (electrical conductors connected to connection point (12a))  and the second electrical connection point is a first sense pin (electrical conductors connected to connection point (12b)).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Kouno et al (Pat# 9,658,285)).
As to claim 1, Kouno et al  discloses  a test apparatus  as shown in figure 2 comprising: a wafer  under test (W) , a first electrical connection point (a test point on the wafer “w”) configured to connect a first pole (13A1,16F)  of a force power supply (15A,15C)  in a Kelvin testing circuit (15) ; and a second electrical connection point  (a test point on the wafer “W”)  , configured to connect a first terminal (13A2,16S)  conductors connected to connection point  of a detecting device  (15E) in the Kelvin testing circuit (15), and the first pole  (13A1,16F) of the force power supply (15A,15C) and the first terminal (13A2,16S) of the detecting device (15E) are arranged on a same side of the Kelvin testing circuit (15). It is noted that the limitation of  “wherein the first electrical connection point and the second electrical connection point are connected with each other within the semiconductor chip” is not given any patentable weight due to the deficiencies as mentioned in paragraph#6 of the current office action.
As to claim 7, in the device of Kouno et al , it is well-known that the wafer would include a plurality of semiconductor chips formed thereon and  wherein  the first electrical connection point is considered as  a force pad on the chip under test, and wherein the second electrical connection point is considered as  a sense pad on the chip under test since the term “pad” is a broad term , therefore any electrical test connection point is considered as “pad”.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Messick (PG-Pub#2002/0149388A1) disclose Method For The Accurate Electrical Testing Of Semiconductor Devices.
Smith et al (Past# 7,355,420) disclose Membrane Probing System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867